      Case 2:19-cv-02137-KHV-GEB Document 28-1 Filed 08/05/19 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

DAVID BEATY and DB SPORTS, LLC,             )
                                            )
              Plaintiffs,                   )
                                            )       Case No. 2:19-CV-02137
v.                                          )
                                            )
KANSAS ATHLETICS, INC.,                     )
                                            )
              Defendant.                    )

          PLAINTIFF DAVID BEATY’S OBJECTIONS AND ANSWERS TO
       DEFENDANT KANSAS ATHLETICS, INC.’S FIRST INTERROGATORIES

TO:    Defendant Kansas Athletics, Inc., by and through its counsel of record, Eric J.
       Aufdengarten, The University of Kansas, 245 Strong Hall, 14560 Jayhawk Blvd.,
       Lawrence, Kansas 66045.

       Pursuant to Federal Rule of Civil Procedure 33, Plaintiff David Beaty (“Plaintiff”) submits

the following Objections and Answers to Defendant Kansas Athletics, Inc.’s First Interrogatories.


                                            Respectfully submitted,

                                            /s/ Brent N. Coverdale

                                            James D. Griffin       KS # 12545
                                            Brent N. Coverdale KS # 18798
                                            Scharnhorst Ast Kennard Griffin PC
                                            1100 Walnut, Suite 1950
                                            Kansas City, MO 64106
                                            Tel: (816) 268-9419
                                            Fax: (816) 268-9409
                                            E-mail:        jgriffin@sakg.com
                                                           bcoverdale@sakg.com

                                            and

                                            Michael P. Lyons (pro hac vice)
                                            Christopher J. Simmons (pro hac vice)
                                            Stephen Higdon (pro hac vice)
                                            Deans & Lyons, LLP
                                            325 N. Saint Paul St., Suite 1500
                                            Dallas, Texas 75201-3891
                                                                                      EXHIBIT S

PLAINTIFF DAVID BEATY’S OBJECTIONS AND ANSWERS TO DEFENDANT KANSAS ATHLETICS,
INC.’S FIRST INTERROGATORIES                                           PAGE 1
      Case 2:19-cv-02137-KHV-GEB Document 28-1 Filed 08/05/19 Page 2 of 4




                                       INTERROGATORIES

INTERROGATORY NO. 1
Please identify all addresses at which you claimed a residence between November 24, 2018 to the
present, and the dates of each residency.

ANSWER:

Following Kansas Athletics, Inc. terminating Plaintiff’s contract without cause and confirming the
same publicly, privately, and in writing, Plaintiff obliged Kansas Athletics, Inc.’s request that he
finish out the season as head coach for the stability of the program and resided at 109 Fall Ridge
Lane, Lawrence, Kansas. After November 24, 2018, Plaintiff no longer had employment prospects
in the State of Kansas and returned home to Texas where he has strong connections to pursue job
opportunities. Accordingly, Plaintiff left the State of Kansas and briefly resided at 5014 Lake
Forest Drive, Rowlett, Texas, forming a present intent to remain indefinitely in the State of Texas,
registering to vote, obtaining a Texas driver’s license, registering his vehicle, updating his car
insurance, and signing a lease on or about January 17, 2019 at 7200 Easy Wind Drive, Apt. 3028,
Austin, Texas 78757 where he currently resides and intends to remain indefinitely.


INTERROGATORY NO. 2
Please identify all addresses at which you had an overnight stay between November 24, 2018 to
the present, and the corresponding dates for each address.

ANSWER:
Plaintiff objects to this interrogatory to the extent that it is overly broad in its scope. Subject to that
objection, Plaintiff answers that since Plaintiff formed a present intent to remain indefinitely in the
State of Texas he has primarily resided at 7200 Easy Wind Drive, Apt. 3028, Austin, Texas 78757
since November 24, 2018, while also spending some time at 5014 Lake Forest Drive, Rowlett,
Texas and on a ranch in East Texas, a few weekends at 109 Fall Ridge Lane, Lawrence, Kansas,
and at least one night in McKinney, Texas; Allen, Texas; Irving, Texas; Richardson, Texas;
Southlake, Texas; College Station, Texas; Houston, Texas; Birmingham, Alabama; Aliso Viejo,
California; Los Angeles, California; Lake Charles, Louisiana; Chicago, Illinois; St. Louis,
Missouri; Branson, Missouri; Watercolor, Florida, and Montego Bay, Jamaica.


INTERROGATORY NO. 3
Please identify all forms of your employment from and after November 24, 2018 and include for
each the dates of employment; location of employment; and the name and address of the employer.

ANSWER:
Plaintiff objects to this interrogatory to the extent it is overly broad in its scope. Subject to that
objection, Plaintiff answers that following Kansas Athletics, Inc. terminating Plaintiff’s contract
without cause and confirming the same publicly, privately, and in writing, Plaintiff obliged Kansas
Athletics, Inc.’s request that he finish out the season as head coach for the stability of the program
and resided at 109 Fall Ridge Lane, Lawrence, Kansas. After November 24, 2018, Plaintiff no



PLAINTIFF DAVID BEATY’S OBJECTIONS AND ANSWERS TO DEFENDANT KANSAS ATHLETICS,
INC.’S FIRST INTERROGATORIES                                           PAGE 3
     Case 2:19-cv-02137-KHV-GEB Document 28-1 Filed 08/05/19 Page 3 of 4




ANSWER:
Plaintiff objects to this request to the extent it is not reasonably calculated to lead to the discovery
of admissible evidence. Subject to this objection, Plaintiff answers that Averie Beaty is a student
at Texas A&M University and that A           B        has been a student at Southwest Middle School in
Lawrence, Kansas.


INTERROGATORY NO. 8
Please identify the employment, if any, of your spouse from and after November 24, 2018, and
include for each the dates of employment, location of employment, and the name and address of
the employer.

ANSWER:
Plaintiff objects to this request to extent it is not reasonably calculated to lead to the discovery of
admissible evidence. Without waiving that objection, Raynee Beaty is not employed.


INTERROGATORY NO. 9
Please identify all investments, enterprises or property interests owned in whole or in part by you
or DB Sports, LLC at any time after November 24, 2018, and the dates those interests were held.

ANSWER:
Plaintiff objects to this request to the extent it is overly broad. Subject to that objection, Plaintiff
answers that for his employment with Kansas Athletics, Inc. he and his wife purchased a home in
Lawrence, Kansas at 109 Fall Ridge Lane, Lawrence, Kansas, which he continued to own
following Kansas Athletics, Inc. terminating Plaintiff’s contract without cause and confirming the
same publicly, privately, and in writing.


INTERROGATORY NO. 10
Please identify the owner(s) of the real property at every address at which you claimed a residence
between November 24, 2018 and the present.

ANSWER:
Plaintiff objects to this request to the extent it is overly broad. Subject to that objection, Plaintiff
answers that for his employment with Kansas Athletics, Inc. he and his wife purchased a home in
Lawrence, Kansas at 109 Fall Ridge Lane, Lawrence, Kansas. After November 24, 2018, Plaintiff
no longer had employment prospects in the State of Kansas and returned home to Texas where he
has strong connections to pursue job opportunities. Accordingly, Plaintiff left the State of Kansas
and briefly resided at 5014 Lake Forest Drive, Rowlett, Texas (owned by Donald and Peggie
Spicer), forming a present intent to remain indefinitely in the State of Texas, registering to vote,
obtaining a Texas driver’s license, registering his vehicle, updating his car insurance, and signing
a lease on or about January 17, 2019 at 7200 Easy Wind Drive, Apt. 3028, Austin, Texas 78757
(owned by Midtown Commons II Apartments, LLC) where he currently resides and intends to
remain indefinitely.




PLAINTIFF DAVID BEATY’S OBJECTIONS AND ANSWERS TO DEFENDANT KANSAS ATHLETICS,
INC.’S FIRST INTERROGATORIES                                           PAGE 5
Case 2:19-cv-02137-KHV-GEB Document 28-1 Filed 08/05/19 Page 4 of 4
